Exhibit 10.4

 

Picture 2 [ex-10d4g001.jpg]

 

December 1, 2016

 

Dear Daniel,

Congratulations!

It is my pleasure to offer you employment with Sequential Brands Group, Inc.
(“SQBG” or the “Company”) in the position of VP, Finance commencing January 3,
2017 on the terms set forth in this letter.  We are truly excited to have you
join the Company.

As we discussed, you will be working in our location at 601 W. 26th Street, in
New York and will report directly to Gary Klein, Chief Financial Officer. In
this position your starting base salary will be $205,000 per year. This is
payable as earned in 24 semi-monthly payments during each year.  This position
is considered an exempt position, which means you will not be eligible for
overtime pay for hours worked in excess of 40 in a given workweek.  You may be
eligible for a discretionary annual performance bonus of up to 10% which shall
be in accordance with SQBG’s annual incentive plan as may be in effect from time
to time.  The payment and amount of this annual performance bonus, if any, will
be determined in SQBG’s sole discretion based upon criteria such as company
performance and upon management's evaluation of your overall performance and
conduct, in accordance with the annual incentive plan. You will not be eligible
to receive any such bonus payment (or any portion thereof) if you are not
actively employed by SQBG on the date on which bonuses for the applicable year
are paid to qualifying employees or if you have received or given notice of
employment termination on or before such date.

You will also be eligible to receive a performance stock unit award of 12,000
performance share units (“PSUs”), which will be subject to the terms and
conditions (including, but not limited to, vesting), as determined by the
Company’s Compensation Committee of the Board of Directors.

In addition to your compensation, you will be eligible to participate in certain
SQBG benefit plans and programs starting on your first day of employment which
are offered to similarly classified employees, subject to SQBG’s right to modify
or terminate such benefit plans or programs at any time, and to the eligibility
requirements and terms of each such plan or program.  Certain of these benefits
are described in the materials contained with this offer letter.  You will be
entitled to 15 days of vacation annually, to be pro-rated for the first year,
subject to terms and conditions of SQBG’s vacation policy.

Your first day of work begins at 8:30 AM on January 3, 2017.  Please remember to
bring original documents with you on your first day of work to establish your
eligibility for employment in the United States of America in accordance with
the Immigration Reform and Control Act of 1986 (please see enclosed list of
acceptable documents).





601 W. 26th Street 9th Floor New York, NY 10001

Phone: 212-827-8000

www.sequentialbrandsgroup.com




This letter contains the entire understanding between you and SQBG concerning
your employment with SQBG and you acknowledge that in accepting this employment
you have not relied on any oral representation made by any owner, employee, or
agent of SQBG.  Notwithstanding the foregoing, as a condition of your employment
with SQBG, you will be required to sign various documents on your first day of
employment, including but not limited to, agreements concerning confidentiality,
non-solicitation, work for hire and the Company’s employee handbook.  This offer
letter is conditioned upon you signing such documents.

If you wish to accept the offer, please sign in the place provided below and
return it to me by December 2, 2016.

Should you have any questions about starting with the Company, please do not
hesitate to contact me.  We greatly look forward to having you join our Company
and become a member of our team.

 

 

Sincerely,

 

 

 

/s/ Gary Klein

 

Gary Klein

 

Chief Financial Officer

 

Sequential Brands Group, Inc.

 

 

 

I agree to the terms of the employment set forth above.

 

 

 

/s/ Daniel Hanbridge

 

Daniel Hanbridge

 

 

 

12/1/2016

 

DATE

 

 

 

 

601 W. 26th Street 9th Floor New York, NY 10001

Phone: 212-827-8000

www.sequentialbrandsgroup.com

